DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 1, 2, 4, 6-8, 11-17, 19, 20, 22, 24-26 and 29-38 are pending and under examination. 


35 USC § 112(a)  paragraph rejections 
The rejections of claims 1, 2, 4, 6-8, 11-17, 19, 20, 22, 24-26 and 29-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are maintained. 
It has been interpreted that methods of producing the subject specific composition comprising ranked neoantigenic polypeptides and methods of administering the subject specific composition to be practical applications of identifying and ranking steps recited in the present claims.  Thus, it has been interpreted that the neoantigenic polypeptides must be functional which means they must be immunogenic. If the selected neoantigenic peptides were not immunogenic, the production and administration of the neoantigenic polypeptides would not be a practical application of the identifying, ranking and selecting steps and the claims would not be directed to patentable subject matter. It is noted that the Specification does not include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority. It is further noted that the ranking limitation steps (i) – (v) were inserted into claim 1 to overcome the previous art rejections.
The specification disclose that the NetMHCpan (version 2.4) algorithm was tested against a set of 33 known mutated epitopes that were originally identified in the literature on the basis of their ability to stimulate anti-tumor cytolytic T cell responses or were characterized as immunogenic minor histocompatibility antigens to determine whether the algorithm would correctly predict binding for the 33 known mutated epitopes (Example 16). 
Tables 4 and 5 show HLA-peptide binding affinities of known functionally derived immunogenic mutated epitopes across human cancers using the NetMHCpan (version 2.4)  algorithm. On the basis of its high degree of sensitivity and specificity, the NetMHCpan algorithm was then applied to the 31 of 91 CLL cases for which HLA typing information was available. The specification disclose that by convention, peptides with IC50 < 150 nM were considered as strong to intermediate binders, IC50 150-500 nM as weak binders, and IC50 > 500 nM as non-binders, respectively. The specification disclose that more than half of predicted HLA-binding neopeptides showed direct binding to HLA proteins in vitro (Example 17).
The specification disclose that 31 patient samples sequenced and typed for HLA, 26 had been subjected to genome-wide expression profiling (Brown et al. 2012). The specification disclose that the expression level of 347 genes with mutations in CLL samples was classified as having low/absent (lowest quartile), medium (middle two quartiles), or high (highest quartile) expression.  The specification disclose that as shown in FIG. 12D, 80% of the 347 mutated genes (or 79%; of the 180 mutations with predicted HLA binding) were expressed at medium or high expression levels. The specification disclose that a similar high frequency of expression was observed among the subset of 221 mutated genes (88.6%) with predicted class I binding epitopes. The specification disclose that because of the high value of neoORFs as targets due to their novelty and exquisite tumor specificity, neoORFs may be utilized as immunogens even if expression at the RNA level is low or undetectable (Example 18).
The specification disclose that T cells from two patients with CLL were stimulated with pools of peptides identified using the NetMHCpan algorithm (Examples 19, 20,  Table 9). Two peptides from pool 2 were immunogenic (Id). One immunogenic mutant peptide (ALMS1) had approximately the same IC50 while the second mutant peptide C6orf89 had an IC50 greater than the wild type peptide (table 9). For the second patient, 37 peptides from 16 missense mutations were predicted to bind to the HLA molecule (Example 20). T cell stimulations were performed using 3 pools of 6 peptides (Id). The dominant immunogenic peptide was FNDC3B which had an IC50 similar to the wild type peptide (Table 10). The specification further disclose that T cells from patient 2 bound a mut-FNDC3B/A2+-specific tetramer (Example 20).
The specification disclosed that using a publicly available WES database, the specification further identified predicted binding peptides across 13 cancers (Example 21).
The specification disclose that approximately 5% of predicted peptides generated from missense mutations yielded detectable T cell responses (page 143, lines 19-20).
The Specification primarily involves the NetMHCpan (version 2.4) algorithm  to identify and select peptides having particular characteristics which would make them likely to produce immunogenic responses in cancer patients.  The Specification does disclose that two peptides out of 30 selected peptides were determined to elicit a T cell response in vitro (Table 9). The peptides from Examples 19 and 20 do not appear to be ranked and the two peptides ALMS1 and C6orf89 appear to have IC50 of < 150 nm and had similar IC50 as the wild type peptide. Thus, neither of the two immunogenic peptides were in the top ranked categories. It is noted that the ranking criteria  (i) – (v) were inserted into claim 1 to overcome the previous art rejections.

A1.
Applicant argues that pending independent claim 1 is drawn to a method of making a subject-specific compositions comprising neo-antigenic polypeptides and not to the polypeptides themselves. Applicant argues that there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure. Applicant argues that the application as-filed shows many examples of neo-antigenic polypeptides, or polynucleotides encoding such peptides, that were identified by steps (a) and (b) recited in the claimed methods.
the genus of neo-antigenic polypeptides have the following distinguishing identifying characteristics: (I) comprises missense or neoORF mutations ( structural characteristic); and (II) binds to an HLA of the subject with a predicted binding affinity that fall within ranking criteria (i)-(v) (structural characteristic) (hereinafter referred to as "distinguishing identifying characteristics I- II"). Applicant argues that the working examples of the specification as filed discloses numerous examples of neo-antigenic polypeptides exhibiting the distinguishing identifying characteristics I- II.
	Applicant’s arguments have been considered but are not persuasive. A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. Furthermore, it has been interpreted that knowledge of the specific MHC molecules of the subject and the required affinity of a peptide to the MHC molecule does not sufficiently identify the amino acid structure of the peptide. This is similar to what was indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). While knowledge of the anchor residues of particular peptides necessary to bind to a particular MHC molecule would give some information about the structure of the peptide, one could not identify the specific amino acid structure of a functional neoantigenic polypeptide based only on the missence or neoORF mutations in a neoplasia of a subject and the MHC molecule of the subject. 
As discussed previously, it has been interpreted that methods of producing the subject specific composition comprising ranked neoantigenic polypeptides and methods of administering the subject specific composition to be practical applications of the identification and ranking steps recited in the present claims.  Thus, it has been interpreted that the neoantigenic polypeptides must be functional which means they must be immunogenic. While one of skill in the art would be able to identify specific peptides based on specific parameters using computer algorithms one would not know which of these neoantigenic polypeptides would be functional. As discussed above, the specification disclose that approximately 5% of predicted peptides generated from missense mutations yielded detectable T cell responses (page 143, lines 19-20).
Furthermore, the specific peptides listed in the Specification were generated using the NetMHCpan (version 2.4) algorithm. Peptides generated using a different algorithm using the same specific parameters would likely have distinct amino acid structures from the listed peptides. Thus, the listed neo-antigenic polypeptides exhibiting the distinguishing identifying characteristics only reflect the peptides identified using the NetMHCpan (version 2.4).
 In addition, it is noted that the neoantigen peptides characterized by falling within criteria (i)-(v) would encompass all possible functional peptides having missense and neoORF mutations. The claims require ranking the neoantigenic polypeptides based on criteria (i)-(v).  It is noted that the ranking limitation steps (i) – (v) were inserted into claim 1 to overcome the previous art rejections.

A1a
Applicant argues that a method comprising "identifying a plurality of sequences comprising missense or neoORF mutations in the neoplasia that fall into each of ranking criteria (i)-(v)" is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above.
In response it is noted that the claims are draw to a method of producing and administering a subject-specific composition comprising neoantigenic polypeptides not a method of identifying a plurality of sequences comprising missense or neoORF mutations in the neoplasia that are ranked according to the criteria (i)-(v). As discussed previously, it has been interpreted that methods of producing and administering the subject specific composition comprising at least two of the ranked neo-antigenic polypeptides to be practical applications of the identifying and ranking steps recited in the present claims.  Thus, it has been interpreted that the neo-antigenic polypeptides must be functional which means they must be immunogenic. While one of skill in the art would be able to identify specific peptides based on specific parameters using computer algorithms one would not know which of these neo-antigenic polypeptides would be functional. As discussed above, the specification disclose that approximately 5% of predicted peptides generated from missense mutations yielded detectable T cell responses (page 143, lines 19-20).
Furthermore, the specific peptides listed in the Specification were generated using the NetMHCpan (version 2.4) algorithm. Peptides generated using a different algorithm using the same specific parameters would likely have distinct amino acid structures from the listed peptides. Thus, the listed neo-antigenic polypeptides exhibiting the distinguishing identifying characteristics only reflect the peptides identified using the NetMHCpan (version 2.4).

In response to Applicant’s argument that FIG. 8 is a table that shows the
ranking assignments for different neo-antigenic mutations according to an exemplary embodiment of the invention, the claims are drawn to ranking neo-antigenic polypeptides encoded by the plurality of sequences comprising missense or neoORF mutations sequences comprising the neo-antigenic mutations in an order of decreasing priority. Fig. 8 is just a general schematic for ranking the neo-antigenic peptides. The Specification does not appear to include any ranking of the listed neo-antigenic polypeptides in an order of decreasing priority. It is not sufficient that the peptides fall within the criteria (i)-(v). The claims require that the peptides are ranked according to the criteria (i)-(v). 

A1b
Applicant argues that the specification as filed teaches identifying characteristics of the claimed methods such that a person of ordinary skill in the art would recognize polypeptides falling within the scope of the claimed methods. Applicant argues that taken together these limitations specify that the polypeptides are not any random polypeptides, but are required by the claim to fall within the ranking criteria (i)-(v), which are explicitly recited in Example 7 and Figure 8 of the application specification. Applicant argues that one of skill in the art would recognize that the ranking method selects only a fraction of neo-antigenic polypeptides with neoORF or missense mutations that further meet the binding affinities recited in claims 1 and 19.
Applicant’s argument has been considered but is not persuasive. As discussed previously, the claims are draw to a method of producing and administering a subject-specific composition comprising at least two neoantigenic polypeptides not a method of identifying a plurality of sequences comprising missense or neoORF mutations in the neoplasia that are ranked according to the criteria (i)-(v). As discussed above, it has been interpreted that methods of producing and administering the subject specific composition comprising ranked neoantigenic polypeptides to be practical applications of identify and ranking steps recited in the present claims.  Thus, it has been interpreted that the neoantigenic polypeptides must be functional which means they must be immunogenic. If the selected neoantigenic peptides were not immunogenic, the making and administration of the neoantigenic polypeptides would not be a practical application of the identification, ranking and selecting steps and the claims would not be directed to patentable subject matter. In addition, it is not sufficient that the peptides fall within the criteria (i)-(v). The claims require that the peptides are ranked according to the criteria (i)-(v). None of the listed peptides in the Specification were ranked according to the criteria (i)-(v).

A1c
Applicant argues that a method comprising "ranking neo-antigenic polypeptides encoded by the plurality of sequences comprising missense or neoORF mutations sequences comprising the neo-antigenic mutations in an order of decreasing priority based on criteria (i)-(v)" is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above.
Applicant states that the neo-antigenic mutations are ranked according to the order shown in FIG.8. Applicant states that as shown in FIG. 8, peptides
derived from segments of neoORF mutations that are predicted to bind (Kd<500 nM) may be given the highest priority based on the absence of tolerance for these entirely novel sequences and their exquisite tumor-specificity. Applicant states that the similar class of missense mutations in which the native peptide is not predicted to bind (Kd> 1000 nM) and the mutated peptide is predicted to bind with strong/moderate affinity (Kd< 150 nM) may be given the next highest priority.
In response, as discussed above, the claims are draw to a method of producing and administering a subject-specific composition comprising neo-antigenic polypeptides not a method of ranking neo-antigenic polypeptides encoded by the plurality of sequences comprising missense or neoORF mutations sequences comprising the neo-antigenic mutations in an order of decreasing priority based on the criteria (i)-(v). The claims require ranking the neoantigenic polypeptides based on criteria (i)-(v). It is noted that it appears that the only immunogenic peptides had the (iii) criteria. It is not clear how the inventors had possession of the production of neo-antigenic peptides based on the criteria (i)-(v) when the Specification does not disclose the ranking of any of the listed peptides identified by their amino acid structure. It is noted that the ranking limitation steps (i) – (v) were inserted into claim 1 to overcome the previous art rejections.
 As discussed previously, a method of producing and administering a subject-specific composition comprising neoantigenic polypeptides would require knowledge of the amino acid sequence of the neoantigenic polypeptides. Furthermore, as discussed above, it has been interpreted that methods of producing and administering the subject specific composition comprising ranked neoantigenic polypeptides to be practical applications of the identifying and ranking steps recited in the present claims.  Thus, it has been interpreted that the neoantigenic polypeptides must be functional which means they must be immunogenic. 

A1d
Applicant continues to argue that the invention provides a method of
making a subject-specific composition "which includes identifying a plurality of mutations in the neoplasia, analyzing the plurality of mutations to identify a subset of at least five neo-antigenic mutations predicted to encode neo-antigenic peptides, the neo-antigenic mutations selected from the group consisting of missense mutations and neoORF mutations. Applicant argues that one of skill in the art will appreciate that there are a variety of ways in which to produce such tumor specific neo-antigens.  Applicant argues that a method comprising producing a subject-specific composition that comprises (A) at
least two to thirty top ranked neo-antigenic polypeptides prioritized based on (i)-(v) and encoded by the plurality of sequences comprising missense or neoORF mutations based on the ranking, or (B) a polynucleotide encoding the at least two to thirty top ranked neo-antigenic polypeptides of (A), is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above
In response, as discussed previously, a method of producing and administering a subject-specific composition comprising at least two neoantigenic polypeptides would require knowledge of the amino acid sequence of the immunogenic neo-antigenic polypeptides. It has been interpreted that methods of producing and administering the subject specific composition comprising ranked neoantigenic polypeptides to be practical applications of identifying and ranking steps recited in the present claims.  
The claims are not drawn to a novel method for making a peptide, but a method for producing and administering a peptide after identifying mutated sequences and ranking neoantigenic peptides encoded by the mutated sequences.   The methods described in the cited paragraphs recite well known methods for producing and administering peptides. The issue is whether the Specification discloses a sufficient number of neo-antigenic peptides by structure comprising missense or neoORF mutations which have been ranked according to the criteria (i)-(v). The Specification does not disclose the structure of any neo-antigenic peptides by structure comprising missense or neoORF mutations which have been ranked according to the criteria (i)-(v).
As discussed previously, it is not clear how the inventors had possession of the neo-antigenic peptides that were ranked based on the criteria (i)-(v) when the Specification does not disclose the ranking of any of the listed peptides identified by their amino acid structure. It is noted that the ranking limitation steps (i)-(v) were inserted into claim 1 to overcome the previous art rejections. 

A1e
Applicant argues that a method comprising administering the subject-specific composition to the subject is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step.
In response, as discussed previously, a method of producing and administering a subject-specific composition comprising at least two neo-antigenic polypeptides would require knowledge of the amino acid sequence of the neo-antigenic polypeptides to be produced and administered. It has been interpreted that methods of producing and administering the subject specific composition comprising ranked neoantigenic polypeptides to be a practical applications of the identifying and ranking steps recited in the present claims.  The issue is not whether the Specification sufficiently described how to identify the neo-antigenic polypeptides but whether the Specification sufficiently describes how to produce and administer the neo-antigenic polypeptides identified using the criteria a and b(i)-(v). As described previously, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. 
The claims are not drawn to a novel method for producing and administering an immunogenic neo-antigenic peptide, but a method for producing and administering the neo-antigenic polypeptides after identifying mutated sequences and ranking neo-antigenic peptides encoded by the mutated sequences by criteria (i)-(v).   The methods described in the cited paragraphs recite well known methods for making and administering neoantigenic peptides.
As discussed previously, it is not clear how the inventors had possession of the production and administration of neo-antigenic peptides based on the criteria (i)-(v) when the Specification does not disclose the ranking of any of the listed peptides identified by their amino acid structure. It is noted that the ranking limitation steps (i)-(v) were inserted into claim 1 to overcome the previous art rejections. 

A1f
Applicant argues that the specification discloses methods of making and producing a subject-specific composition comprising neoantigenic polypeptides that would be expected to be immunogenic and administering such a composition. Applicant argues that the application as-filed contains disclosure that demonstrates that the neo-antigenic polypeptides that are identified and ranked via criteria (i)-(v) in claim 1, and subsequently administered would reasonably be expected to be a suitable treatment to administer to cancer patients.
Applicant points to various paragraphs which discloses methods of producing and administering a subject-specific composition comprising at least two neo-antigenic polypeptides that would be expected to be immunogenic. Applicant states that the application as-filed describes neo-antigenic polypeptides comprising neoORF or missense mutations that fall within criteria (i)-(v) of claims 1 and 19 and are expressed in CLL tumors. 
 Applicant states that all 30 ranked neo-antigenic polypeptides for CLL patient 1 were selected for T cell priming and stimulation studies, and were organized into 5 pools of 6 polypeptides/pool. T cells were tested for neo-antigen reactivity by expanding them using autologous antigen presenting cells (APCs) pulsed with the aforementioned neo-antigenic polypeptide pools.   As shown in FIG. 14B, reactivity in an IFN-y ELISPOT assay was detected against Pool 2, but not against control. Deconvolution of the pool revealed that two ranked neo-antigenic peptides, ALMS I and C6orf89, were shown to be immunogenic.  
Applicant states that Example 20 discloses yet a CLL patient 2 where a neo-antigenic polypeptide was shown to be immunogenic. From this patient, 26 missense mutations were identified. 37 polypeptides were predicted to bind to personal HLA alleles, of which 18 polypeptides were experimentally validated (15 with IC50< 150; 3 with IC50 150-500 nM). In Patient 2, the 18 ranked neo-antigenic polypeptides were selected for T cell priming and stimulation studies as described for Example 19 above, and were organized into 3 pools of 6 polypeptides/pool.  As shown in Figure
17B, reactivity in an IFN-y ELISPOT assay was detected against Pool 1, but not against control. Deconvolution of the pool revealed that one ranked neo-antigenic polypeptide, mut-FNDC3B, to be an immunogenic polypeptide and falling within the scope of category (iii) of the pending claims (experimental IC50 of mut- and wt-FNDC3B were 6.2 and 2.7 nM, respectively. Applicant argues that although CLL is a relatively low mutation rate cancer, Applicant was nonetheless able to identify epitopes generated by somatic mutations that elicited long-term T cell responses in multiple patients. Applicant states that about 5% of the peptides in this working example "of predicted peptides generated from missense mutations yielded detectable T cell responses. 
Applicant argues that the specification as filed not only discloses several examples of the polypeptides of the claimed methods, but also shows that the claimed methods were applied successfully to CLL patients who developed clinically evident and durable remission associated with anti-tumor immune responses.  following allogeneic-HSCT.
Applicant’s arguments have been considered but are not persuasive. It is noted that Tables 9 and 10 do not rank peptides according to the ranking criteria recited in claim 1. The IC50 of the peptides are listed but the peptides are not grouped by rank or even identified by rank as required by the present claims. 
In addition, the ranking criteria appears to encompass almost any peptide with an ID50 < 500mM.  Given that the vast majority of immunogenic peptides have ID50 < 500mM, the peptides within the ranked groups (i)-(v) would include almost all possible immunogenic peptides. 
	Out of the 46 peptides listed in Tables 9 and 10, Applicant has demonstrated that three induced immune responses in vitro. This is consistent with Applicant’s statement that about 5% of the peptides in this working example "of predicted peptides generated from missense mutations yielded detectable T cell responses. Claim 19 recites 
producing a subject-specific neoplasia vaccine composition that comprises at least two of the top thirty ranked neo-antigenic polypeptides prioritized based on (i)-(v) and encoded by the plurality of sequences comprising missense or neoORF mutations based on the ranking and administering the subject-specific composition. The majority of compositions comprising two neo-antigenic polypeptides would not result in immunogenic responses. Furthermore, the three immunogenic peptides ALMS1, C6orf89 and FNDC3B appear to have IC50 of < 150 nm and had similar IC50 as the wild type peptide. Thus, neither of the three immunogenic peptides were in the two top ranked categories and may not have been included in the subject-specific compositions based on Applicant’s ranking system.
It has been interpreted that the produced and administered neo-antigenic polypeptides must be functional which means they must be immunogenic. If the selected neoantigenic peptides were not immunogenic, the production and administration of the neoantigenic polypeptides would not be a practical application of the identification, ranking and selecting steps and the claims would not be directed to patentable subject matter. The Specification only discloses three functional neo-antigenic polypeptides and thus does not sufficiently describe the genus of functional neo-antigenic polypeptides, which would constitute an extremely large number of species. The identified immunogenic neo-antigenic peptides do not sufficiently describe the genus of functional neo-antigenic peptides within the subject-specific composition. Applicant continues to argue that have possession of the neo-antigenic peptides because the Specification discloses how to identify the neo-antigenic peptides. However, as described previously, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.
As discussed previously, it is not clear how the inventors had possession of the production and administration of neo-antigenic peptides based on the criteria (i)-(v) when the Specification does not disclose the ranking of any of the listed peptides identified by their amino acid structure. 
Applicant states that the listed peptides fall within the criteria (i)-(v). However, Applicant has not pointed to any part of the Specification that actually ranked the listed neo-antigenic peptides according to the criteria (i)-(v). A general scheme on how to rank the neo-antigenic peptides as disclosed in Figure 8 does not put one in possession of neo-antigenic peptides which have been ranked by the ranking scheme of Figure 8. The claims recite ranking the neo-antigenic peptides not that the neo-antigenic peptides fall within the (i)-(v). It is noted that the ranking limitation steps (i)-(v) were inserted into claim 1 to overcome the previous art rejections.

2.
Applicant argues that the genus of cancer-specific peptides identified by the claimed method have several structural characteristics (i.e. the distinguishing identifying characteristics of I-II that correlate to their function - i.e. their immunogenicity - and hence, their ability to elicit a tumor-specific immune response in a subject and thus be used to treat cancer. Applicant argues that as explained in the Van Allen Declaration, "[t]he ability of these ranked neo-antigenic polypeptides to be recognized and bound
by cytolytic T cells in the context of the tumor can result in killing of the tumor." Applicant argues that to trigger a T cell response, the cancer-specific peptides thus "(i) must be presented to the cytolytic T cells in the context of a peptide:HLA complex on the surface of APCs; and (ii) must be tumor specific and be recognized as "foreign" by the T cells.
Applicant argues that each species within the genus of the neo-antigenic polypeptides identified and ranked by the claimed method include a missense or neoORF mutation relative to the corresponding wild type peptides that are expressed in the non-cancer cells of the patient, and are thus tumor-specific and recognized as "foreign" by the immune system. Applicant argues that the neo-antigenic polypeptides bind to an HLA of the subject with a predicted binding affinity that fall within ranking criteria (i)-(v), and then are ranked according to such criteria. Applicant argues that the specification as filed clearly meets the Written Description standard, in that one of skill in the art would understand that Applicant was in possession of a method of treating cancer using the claimed genus of neo-antigenic polypeptides because Applicant has demonstrated a correlation between the structure and the function of the claimed neo-antigenic polypeptides, as well as disclosed representative species of such neoantigenic polypeptides in the specification.
Applicant argues that the neo-antigenic polypeptides bind to an HLA of the subject with a predicted binding affinity that fall within ranking criteria (i)-(v), and then are ranked according to such criteria. Applicant argues that according to Dr. Van Allen, each species within the genus of neo-antigenic polypeptides identified by the claimed method has the required properties to be presented on the surface of APCs or tumor cells in a peptide:HLA complex and be recognized by cytolytic T cells. Applicant has thus described a genus of neo-antigenic polypeptides identified by the claimed
method having structural characteristics (the distinguishing identifying characteristics of 1-11) that correlate to their functional characteristic (immunogenicity and eliciting a tumor-specific immune response in the subject), therefore correlating structure and function.
Applicant’s argument has been considered but are not persuasive.  As an initial note, the peptides from Examples 19 and 20 do not appear to be ranked, only identified with their respective ID50.  There also does not appear to be any selection of peptides to make at least two of the 30 ranked neoantigenic peptides based on the priority rankings (i)-(v). As previously discussed, the ranking criteria appears to encompass almost any peptide with an IC50 < 500mM.  Given that immunogenic peptides primarily have IC50 < 500mM, the peptides within the ranked groups i-v would include almost all immunogenic peptides. Furthermore, the three immunogenic peptides ALMS1, C6orf89 and FNDC3B appear to have IC50 of < 150 nm and had similar IC50 as the wild type peptide. Thus, none of the three immunogenic peptides were in the two top ranked categories.
As discussed previously, a peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. Using a specific NetMHCpan algorithm and selecting peptides having a IC50 < 500mM and possibly be immunogenic would not sufficiently identify the structure of a neoantigenic polypeptide. 
Furthermore, out of the 46 peptides listed in Tables 9 and 10, Applicant has demonstrated that three induced immune responses in vitro, ALMS1 (TPTVPSSSF), C6orf89 (MPIEPGDIGC) and FNDC3B (WMSWAPPV). There does not appear to be any correlation between the structure of these peptides and the immunogenicity of these peptides. Furthermore, Applicant has not pointed to any difference in the  amino acid structure of these immunogenic peptides and the structure of non-immunogenic peptides. One of skill in the art would not agree that Applicant was in possession of a method of producing and administering  the claimed genus of neo-antigenic polypeptides because the specification does not disclose  any species of immunogenic neo-antigenic peptides let alone a sufficient numbers of species with the genus of immunogenic neo-antigenic peptides nor demonstrate any correlation between the structure and the function of the claimed neo-antigenic polypeptides. The Specification only disclose general methods for identifying and ranking the immunogenic neo-antigenic peptides. But as stated previously, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.
	Furthermore, the claims require that the peptides be ranked according to the criteria (i)-(v), not just that the neo-antigenic peptides are within the criteria (i)-(v).

B.
Applicant argues that the claims are not to specific mutations, but to a
method of identifying mutations and producing cancer-specific CTLs using peptides containing such mutations. Applicant argues that '[T]he certainty required of [a patent] disclosure is not greater than that which is reasonable, having due regard to the subject matter involved. 
Applicant further argues that the claims are not to specific mutations, but to a method of identifying mutations and producing cancer-specific CTLs using peptides containing such mutations. Applicant argues that the claims are not drawn to polypeptides with specific mutations, but to a method of selecting and making a subject-specific composition comprising neo-antigenic polypeptides.
Applicant argues that similar to the decision in Vitiello, it would be unreasonable and in fact impossible to require disclosure of all possible neo-antigenic polypeptides encompassed by the instant claims to satisfy the written description standard under 35 U.S.C. § l 12(a). Applicant further argues that even if such a standard existed, the application as-filed does not need to provide the amino acid sequence of every neo-antigenic polypeptide identified through the claimed method to show possession, because in this particular context, the actual amino acid sequence of the peptides (i.e., the specific order of the amino acids) is irrelevant. As described in (A.)(2.), the claimed structural characteristics of the peptides  are correlated to their function of triggering a tumor-specific immune response.
	Applicant’s arguments have been considered but are not persuasive. As previously discussed, methods of producing the subject specific composition comprising ranked neoantigenic polypeptides according to the criteria (i)-(v) and methods of administering the subject specific composition to be practical applications of the identifying and ranking steps recited in the present claims. The Specification does not disclose any neo-antigenic peptides that have been ranked according to the criteria (i)-(v).
Furthermore, producing a neo-antigenic peptide requires knowledge of the amino acid structure of the peptide. As discussed previously, it is not clear how the inventors had possession of the neo-antigenic peptides that were ranked based on the criteria (i)-(v) when the Specification does not disclose the ranking of any of the listed peptides identified by their amino acid structure. It is noted that the ranking limitation steps (i)-(v) were inserted into claim 1 to overcome the previous art rejections. 
It has been interpreted that the neo-antigenic polypeptides must be functional to be produced and administered which means they must be immunogenic. If the selected neo-antigenic peptides were not immunogenic, the production and administration of the neoantigenic polypeptides would not be a practical application of the identification, ranking and selecting steps and the claims would not be directed to patentable subject matter. 
The Specification only discloses three peptides, ALMS1, C6orf89 and FNDC3B, capable of inducing an immune response. The Specification does not disclose the ranking of any of these immunogenic peptides, This is unlike what was found in Vitiello in which the Court stated that specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs.  Thus, the present application can be differentiated from in Vitiello in that the Specification does not disclose any functional neo-antigenic peptides that have been ranked according to the criteria (i)-(v). 
The Specification does not include any ranked neo-antigenic polypeptides in an order of decreasing priority as recited in the claims. The Specification lists peptides along with their predicted and experimental IC50 using the NetMHCpan (version 2.4) algorithm. Out of the 46 peptides listed in Tables 9 and 10, Applicant has demonstrated that three induced immune responses in vitro. This is consistent with Applicant’s statement that about 5% of the peptides in this working example "of predicted peptides generated from missense mutations yielded detectable T cell responses. There does not appear to be any correlation between the structure of these peptides and their ability to induce immune responses. 
A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. 
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002).
Applicant has not sufficiently described the genus of ranked immunogenic neo-antigenic polypeptides to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

	In response to Applicant’s argument that the specific order of the amino acids is irrelevant, it is not clear how one of skill in the art would be capable of producing and administering a neo-antigenic polypeptide without knowing the specific order of the amino acids in the neo-antigenic polypeptide. It would be impossible to produce and administer a neo-antigenic polypeptide without knowing the amino acid sequence of the neo-antigenic polypeptide. One of ordinary skill in the art would not be able to identify the structure of a neo-antigenic peptide by only knowing that the peptide had a missense or neoORF mutation and had an ID50 < 500mM to an MHC molecule.

In response to Applicant’s argument that the claimed structural characteristics of the peptides (i.e., distinguishing identifying characteristics) are correlated to their function of triggering a tumor-specific immune response, the Specification does not disclose any criteria which correlate the structural characteristics of the immunogenic neo-antigens to their function. Given that Applicant states that only about 5% of the peptides of predicted peptides generated from missense mutations yielded detectable T cell responses, it is not clear how one of skill in the art could identify immunogenic neo-antigenic peptides based solely on general structural characteristics of the neo-antigenic peptides.

Applicant further relies on UroPep63 to further support their position that they do not need to provide the amino acid sequence of every cancer-specific peptide identified through the claimed method to meet the written description requirement. Applicant states that in UroPep, Lilly contended that Ariad required the disclosure of a structural feature common to all members of the genus. Judge Bryson, sitting in designation, disagreed and the Federal Circuit affirmed. Judge Bryson found that either a common
chemical structure or a common physical structure (e.g., all compounds resembled an envelope in 3D) was sufficient to meet the structure function correlation for written description. 
Applicant argues that in the present case, each species within the genus of cancer-specific peptides identified by the claimed method has several structural characteristics (i.e., distinguishing identifying characteristics (a)(i)-(a)(iv)), which give rise to a common physical structure, that is correlated to function (i.e.,immunogenicity and triggering an immune response). Applicant argues that as described in the Specification, validated HLA-peptide-binding prediction algorithms to predict the binding affinity of peptides with a known amino acid sequence to particular HLA Class I molecules were publicly available and well established at the priority date and described in the Specification. 
Applicant argues that as in UroPep, because the genus of neo-antigenic polypeptides have a common physical structure that is correlated to the
function, one in the art would understand that Applicant was in possession of a method of treating cancer. Applicant argues that this is supported by Examples 19 and 20 that demonstrate that a ranked neoantigenic polypeptide identified by following step (a) of claim 1 or claim 19 generated a T cell response
Applicant’s argument has been considered but is not persuasive. The Court in UroPep found that in addition to the compounds expressly disclosed in the '124 patent, the jury heard undisputed evidence that hundreds of PDE5 inhibitors were known by July 1997 [276 F.Supp.3d 647]. Dr. Bell testified about the advanced state of the art regarding selective PDE5 inhibitors in July 1997: "There were hundreds of known inhibitors, selective inhibitors of PDE5 known at that time [Id]. This was a pretty mature area (explaining that hundreds of selective PDE5 inhibitors were known by July 1997); (explaining that skilled artisans were aware of hundreds of other selective PDE5 inhibitors beyond those expressly named in a 1995 review article) Id. The decision in UroPep disclosed that Lilly's expert Dr. Rotella admitted that tadalafil, as well as 118 other compounds in one sample paper published in 1995, were known PDE5 inhibitors before July 1997. Dkt. No. 343, Trial Tr. at 792-93. There was also evidence that at least two selective PDE5 inhibitors — in particular, sildenafil and zaprinast — had been subjected to human clinical testing long before July 1997, albeit for conditions other than BPH. Dkt. No. 344, Trial Tr. at 1293-94; see also Dkt. No. 342, Trial Tr. at 315-18. The Court found that given the evidence of the knowledge of a person of skill in July 1997 regarding PDE5 inhibitors, including tadalafil, a reasonable jury could have found that the Specification disclosed a sufficient number of representative species of selective PDE5 inhibitors Id.
The Court also disclosed that UroPep's expert Dr. Bell gave a lengthy description of the core chemical structure found in a number of selective PDE5 inhibitors, including tadalafil and compound E4021 (compound (d) in the '124 patent), as well as a number of other prior art compounds. [276 F.Supp.3d 653]. The Court also disclosed that the patent's disclosure of E4021 is therefore the disclosure of a species with a chemical structure shared by tadalafil (Id). 
Thus, in UroPep the Court found that numerous PDE5 inhibitors were already known as well as a common core structure. This is not similar to the present application in which the Specification only demonstrated that three neo-antigenic polypeptides induced immune responses in vitro. This is consistent with Applicant’s statement that about 5% of the peptides in this working example "of predicted peptides generated from missense mutations yielded detectable T cell responses. 
It is not clear what structural feature is common to all members of the genus of functional neo-antigenic polypeptides. As previously discussed, a peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. It is not clear where in the present claims the characteristics (a)(i)-(a)(iv)) of claims 1 and 19, which give rise to a common physical structure, that is correlated to function (i.e.,immunogenicity and triggering an immune response) can be found . It is noted that the Specification does not include any ranking of immunogenic neo-antigenic neoantigenic polypeptides based on the criteria (i)-(v). Thus it is unclear how the genus of neo-antigenic polypeptides have a common physical structure that is correlated to the function, given that there was no examples of neo-antigenic peptides ranked according to the characteristics (i)-(v). It is further noted that Applicant inserted the ranking limitation steps (i) – (v) to obviate the previous art rejections. 

C.
Applicant argues that the cases cited by the Examiner do not apply to the pending claims.  Applicant argues that because the claims are not directed to devices or compositions of matter, but rather to well-defined and reproducible methods of making and producing a subject-specific composition comprising neo-antigenic polypeptides, as well as administering such a composition, that fall within the criteria recited in independent claims 1 and 19, the Office's reliance on Eli Lilly, Enzo, and Abbvie v. Janssen to support their written description position is misplaced.
Applicant argues that unlike Eli Lilly where cDNAs were claimed, Applicant
claims methods of making and producing a subject-specific composition comprising neo-antigenic polypeptides containing a neoORF or missense mutation of a subject and administering such a composition, as recited in claims 1 and 19. Further and in contrast to Eli Lilly, the claimed methods contain well-defined and reproducible steps such that one skilled in the art could readily identify neo-antigenic polypeptides made by the recited criteria of the claimed methods.
In addition, Applicant argues that unlike Enzo where the probes were claimed,
Applicant claims methods of making and producing a subject-specific composition comprising neoantigenic polypeptides that fall within specific criteria, as recited in claim 1, as well as administering such compositions, as recited in claim 19.
In response, as noted previously, the claims are drawn to methods of producing and administering neo-antigenic peptides that were ranked according to the criteria (i)-(v). As previously discussed, the Specification does not disclose the ranking of any of the listed peptides identified by their amino acid structure. Furthermore, as previously discussed, a peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific amino acid sequence of the peptide.  The Specification only disclose general methods for identifying and ranking the neo-antigenic peptides. But as stated previously, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.

Applicant further argues that in Abbvie v. Janssen, the claims at issue were directed to fully human antibodies that bind to IL-12. While the Specification of the Abbvie patents at issue disclosed over 300 structurally similar antibodies having
a range of IL-12 binding affinities, the Specification did not describe any common structural features or established correlation of classes of antibodies to encompass the entire genus, and relied on a trial and error approach to modify the individual amino acids to improve IL-12 binding affinity. Applicant argues that unlike Abbvie v. Janssen
where the antibodies were claimed, Applicant claims methods of making and producing a subject-specific composition comprising neo-antigenic polypeptides, as recited in claim 1, as well as methods of administering such a composition. Applicant argues that in contrast to the trial and error approach in Abbvie v. Janssen, the claimed methods contain well-defined and reproducible steps such that one skilled in the art could readily envision the genus of neo-antigenic polypeptides identified and produced by the recited methods. Applicant argues that one skilled in the art would be able to practice identifying and ranking the neo-antigenic polypeptides that fall within criteria (i)-(v) of claim 1 and 19, in future settings.
	In response, as discussed above, it has been interpreted that methods for producing and administering the neo-antigenic polypeptides would require knowledge of the amino acid structure of the subject-specific immunogenic neo-antigenic peptides, which were identified using an algorithm based on whole genome or whole exome sequencing of the subject’s tumor cell. In addition, as discussed above, epitopes vary in their amino acid sequences and knowledge of the amino acid sequence of one epitope does not identify the amino acid sequence of a second epitope in the absence of sufficient structural identity or identifying characteristics.
It is noted that making monoclonal antibodies to an antigen is well established in the art. And just like with antibodies where knowing the amino acid sequence of one antibody does not tell you anything about the structure of a second antibodies, knowing the amino acid sequence of one functional epitope does not tell you anything about the amino acid sequence of a second functional epitope. And just like with antibodies in which one skilled in the art could not readily envision the genus of antibodies to a specific antigen using well established methods, one of skill in the art would not be able to readily envision the genus of neo-antigenic polypeptides that fall within criteria (i)-(v) of claim 1 and 19. As discussed previously, it is noted that the Specification does not include any ranking of neo-antigenic neoantigenic polypeptides according to the criteria (i)-(v).  Thus, unlike Abbvie v. Janssen in which several species of antibodies were defined in the Specification, the Specification does not disclose any immunogenic neo-antigenic peptides that were ranked according to the criteria (i)(i). It is further noted that the ranking limitation steps (i) – (v) were critical for obviating the previous art rejections. 
The Specification only disclose general methods for identifying the neo-antigenic peptides and then ranking the peptides, but does not disclose any immunogenic neo-antigenic peptides that were identified and ranked according to the criteria (i)-(v). As stated previously, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.

In response, to Applicant’s arguments that the claims in Eli Lilly, Enzo, and Abbvie v. Janssen all were directed to compositions of matter, while the instant claims are directed to methods of producing a subject-specific  composition comprising neo-antigenic polypeptides, as recited in claim 1, as well as methods of administering such a composition and that no trial and error is necessary to practice the invention as described and claimed, it is not clear how one can produce and administer neo-antigenic peptides without knowing the specific amino acid structure of the immunogenic neo-antigenic peptides. 

In response to Applicant’s argument that they have fully described the steps to make these neo-antigenic polypeptides in individual patients and provided a sufficient number of examples of neo-antigenic polypeptides, the Specification does not disclose any neo-antigenic peptides that were ranked according to the criteria (i)-(v).
In addition, Applicant states that in Alonso, the claims were directed to therapeutic methods using human monoclonal antibodies. Applicant argues that while the Specification in Alonso disclose a single antibody, the Specification neither characterized the antigens to which the genus of antibodies must bind, nor taught the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the genus of antibodies implicated by the method. Applicant states that the Court found that the single antibody described in the Specification to be insufficiently representative to provide adequate written description for the genus of antibodies claimed implicated by the method. Applicant argues that unlike Alonso, here there is ample disclosure of actual neo-antigenic peptides successfully obtained by the recited process. 
In response, as discussed previously, the Specification does not disclose any immunogenic neo-antigenic peptide that were ranked according to the criteria (i)-(v) as set forth in the claims. The Specification only disclose methods for obtaining possession of the neo-antigenic peptides, which is not sufficient to describe the peptides.  A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. 
The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

The Specification only disclose how to identify neo-antigenic peptides ranked according to criteria (i)-(v). The claims encompass neo-antigenic polypeptides that will be discovered in the future. As discussed previously, the Specification does not include the ranking of any of the listed neo-antigenic peptides by the criteria (i)-(v).  It is noted that the ranking limitation steps (i) – (v) were critical for obviating the previous art rejections.

Applicant further argues that in Rochester, the patent at issue claimed a method of administering a compound to a human to achieve a therapeutic effect but failed to disclose any such compound, suggestion of how to make it or otherwise obtain
it other than by trial and error research, or proffer any evidence that the inventors knew of the compound at the time the application was filed. Applicant argues that unlike Rochester, the current claims are drawn to a method of making a subject-specific composition. Applicant argues that upon faithful reproduction of the method steps by a person of skill in the art, the composition will differ from one sample to another as long as the biological sample is from a different patient each time, as is the nature of personal medicine.

In response to Applicant’s argument that In Rochester, the patent at issue claimed a method of administering a compound to a human to achieve a therapeutic effect but failed to disclose any suggestion of how to make it or otherwise obtain it other than by trial and error research, or proffer any evidence that the inventors knew of the compound at the time the application was filed, claim 6 in Rochester recited
A method for selectively inhibiting PGHS-2 activity in a human host, comprising
administering a non-steroidal compound that selectively inhibits activity of the
PGHS-2 gene product in a human host in need of such treatment, wherein the
ability of the non-steroidal compound to selectively inhibit the activity of the PGHS-
2 gene product is determined by:
a) contacting a genetically engineered cell that expresses human PGHS-2,
and not human PGHS-1, with the compound for 30 minutes, and exposing
the cell to a pre-determined-amount of arachidonic acid;
b) contacting a genetically engineered cell that expresses human PGHS-1,
and not human PGHS-2, with the compound for 30 minutes, and exposing
the cell to a pre-determined amount of arachidonic acid;
c) measuring the conversion of arachidonic acid to its prostaglandin
metabolite; and
 d) comparing the amount of the converted arachidonic acid converted by each cell exposed to the compound to the amount of the arachidonic acid
converted by control cells that were not exposed to the compound, so that
the compounds that inhibit PGHS-2 and not PGHS-1 activity are identified.
	Thus, the method steps provide a clear step-by-step roadmap to identify the pharmaceutical compositions. In Rochester, there are no identified compounds but several small molecules that were later determined to be capable of inhibiting PGHS-2 and not PGHS-1 were known in the art. 
Like Rochester, the present Specification only provides a step-by-step roadmap to identify the immunogenic neo-antigenic peptides ranked according to the criteria (i)(v). 
The Specification does disclose three immunogenic peptides ALMS1, C6orf89 and FNDC3B but the Specification does not demonstrate that the peptides were ranked according to the priority rankings (i)-(v).  The Specification does not include any ranking of neo-antigenic polypeptides according to the priority rankings (i)-(v), only a general outline of the ranking system in Figure 8. 
The three immunogenic peptides have IC50 of < 150 nm and have similar IC50 as the wild type peptide. Thus, neither of the three immunogenic peptides were in the top ranked categories.
Like what was found in In Rochester, the Specification only disclose how to obtain possession of the genus of neoantigenic polypeptides that have been ranked in order of decreasing priority and producing and administering at least two of the top ranked neo-antigenic polypeptides prioritized based on (i)-(v). 







Declaration under 37 CFR 1.132 by Dr Eliezer Van Allen submitted on July 2022

Van Allen states the application describes a method of making, identifying, ranking, and producing a subject-specific composition comprising neo-antigenic polypeptides that fall within (i)-(v) that can be administered to the subject for treating the subject's cancer. Neoantigens are antigens that develop in tumor cells of a subject and are created by mutations in the tumor DNA They are (i) cancer-specific and (ii) recognized by the immune system of the subject, and thus as further described herein are capable of inducing a tumor-specific immune response in the subject. Van Allen argues that the '125 application demonstrates that even cancer types with known low mutation rates have been shown to contain a sufficient number of useful mutations to design a multi-epitope specific composition that contains significantly more neoantigen targets than a comparable composition based on mutated drivers. The examples in the '125 application describe 112 neo-antigenic polypeptides comprising missense mutations and predicted binding scores of less than 500 nM that were identified from four different chronic lymphocytic leukemia (CLL) patients (Example 17); describe numerous candidate neo-antigenic polypeptides that were predicted across 13 different cancers, including neo-antigenic polypeptides with missense and neoORF mutations and HLA binding affinities that fall within criteria (i)-(v) of the pending claims (Example 21); discloses that exome sequencing data from 31 CLL samples revealed that per case, a median of 22 neo-antigenic polypeptides were predicted to bind to personal
HLA-A and -B alleles with IC50<500 nM originating from missense mutations (Example 23); and, demonstrate neoantigen specific T cell responses to neo-antigenic peptides analogous to the neoantigenic peptides identified, ranked, produced, and administered by the method of the application (Examples 19 and 20).
Van Allen states that the claims set forth in Exhibit B are directed to a method of making and producing a subject-specific composition comprising a genus of neo-antigenic polypeptides, or polynucleotides encoding such ranked neo-antigenic polypeptides, as recited in claim 1, as well as, a method of treating comprising administering the subject-specific composition comprising such ranked neo-antigenic
polypeptides, or polynucleotides encoding such ranked neo-antigenic polypeptides, as recited in claim. Van Allen states that the genus of neo-antigenic polypeptides have the following distinguishing identifying characteristics: (I) comprises missense or neoORF mutations; and (II) binds to an HLA of the subject with a predicted binding affinity that fall within ranking criteria (i)-(v) (hereinafter referred to as "distinguishing identifying characteristics I- II"). Van Allen states that the subject-specific composition comprises (A) at least two of the top thirty ranked neo-antigenic polypeptides prioritized based on (i)-(v) and encoded by the plurality of sequences comprising missense or neoORF mutations ranked in step (b) of claims 1 or 19, or (B) a polynucleotide encoding
the at least two of the top thirty ranked neo-antigenic polypeptides of (A). Van Allen argues that these elements of (A) or (B) of the subject-specific composition are identified in step (a) of claim 1 or 19 that comprises the step of identifying a plurality of sequences comprising missense or neoORF mutations in the neoplasia that fall into each of ranking criteria (i)-(v).
Van Allen argues that the '125 application sufficiently demonstrates that Applicant had possession at the time of invention of a method of making a subject-specific composition for a subject diagnosed as having a neoplasia and a method of treating a subject diagnosed as having a neoplasia with a subject-specific composition, as recited in claims I and 19, respectively. Van Allen argues that Applicant successfully identified and ranked a genus of neo-antigenic polypeptides, or polynucleotides encoding such polypeptides, having the distinguishing identifying characteristics of III,
as recited in claims I and I and 19. For example, Example 17 and Table 7 of the '125 application show 112 neo-antigenic polypeptides (9 or 10-mers) comprising missense mutations and predicted binding scores of less than 500 nM that were identified from four different chronic lymphocytic leukemia (CLL) patients (Pt 1-4). As shown in Table 7, IC50 nM scores were generated by HLApeptide binding predictions and validated using a competitive MHC I allele binding assay and focused on class I-A and -B alleles. Experimental binding (defined as IC 50<500 NM) was confirmed in 76.5% and 36% of neo-antigenic polypeptides predicted with IC50 of <150 nM or 150-500 nM, respectively which provide further functional support for the binding predictions. In total,
54.5% (61/112) of predicted neo-antigenic polypeptides were experimentally validated as binders to personal HLA alleles. Overall, the predictions for 9-mer peptides were more sensitive than for 10-mer peptides, as 60% vs 44.5% of predicted peptides (IC50<500 nM) could be experimentally validated, respectively, as shown in (FIG. 13). In addition, for CLL patient 1 of Example 19 as describe infra in i]22, experimental validation of neo-antigenic polypeptide predictions confirmed HLA binding for 14 of
the neo-antigenic polypeptides. Moreover, for CLL patient 2 of Example
20, as described infra neo-antigenic polypeptides were predicted to bind to personal HLA alleles, of which 18 neo-antigenic polypeptides were experimentally validated (15 with IC50<150; 3 with IC50 150-500 nM). Additionally, Example 21 and Table 13
disclose that numerous candidate neo-antigenic polypeptides were predicted across 13 different cancers, including neo-antigenic polypeptides with missense and neoORF mutations and HLA binding affinities that fall within criteria (i)-(iv) of the pending claims
In addition, Van Allen argues that  examples 19 and 20 of the' 125 application demonstrate that the neo-antigenic polypeptides having the distinguishing identifying characteristics of l-11, and would reasonably be expected to induce a T cell response. Van Allen argues that Example 20 discloses a CLL patient 2 where a neo-antigenic polypeptide was shown to be immunogenic. Van Allen argues that the genus of neo-antigenic polypeptides identified by the claimed method described in the specification have several structural characteristics that correlate to their function - i.e. their ability to bind to a protein encoded by an HLA of the subject and hence, their ability to elicit a tumor-specific immune response in the subject and be used as a treatment for cancer.
Van Allen argues the inventors found that a consistent feature of immunogenic neoepitopes was a predicted binding affinity< 500 nM (3 of 3 of immunogenic CLL polypeptides and 30 of 33 [91 %] of the historical functional neoepitopes) and the majority of these (92%) displayed predicted affinities< 150 nM. Van Allen argues that in most cases the corresponding wild-type epitopes were also predicted to bind with comparable strong/intermediate(< 150 nM) or weak (150 - 500 nM) affinity. Van Allen argues the inventors consider that this data supports the idea that two types of  mutations are commonly observed among naturally occurring T-cell responses to neo-antigens; (1) mutations at positions that lead to substantially better binding to the MHC, presumably due to improved interaction with MHC, or (2) mutations at positions that do not significantly alter the interaction with the MHC but instead presumably alter the T cell receptor binding. The distinction between these two types of mutations fits with the concept that the peptide can be considered as a "key', which must fit both the MHC and the TCR "locks" in order to stimulate cytolysis, allowing mutations to independently vary
MHC or TCR binding. Van Allen argues that for the above reasons, the class of mis sense mutations in which the native polypeptide is not predicted to bind (Kd > 1000 nM) and the mutated polypeptide is predicted to bind with strong/moderate affinity (Kd < 150 nM) is given the second highest priority in the ranking criteria. This class of polypeptides represents approximately 20% of naturally observed T-cell responses. The class of missense mutations predicted to encode a polypeptide that binds with a Kd of < 150
nM, wherein the native cognate protein has a Kd of: <  nM, is given the third highest priority in the ranking criteria. This class of polypeptides is responsible for approximately almost 2/3 of naturally observed T-cell responses. All the remaining polypeptides derived from the neoORF mutations are given the fourth priority. Despite not being predicted to bind, these are included based on the known false negative rate, potential
binding to HLA-C, potential for presence of Class II epitopes and the high value of utilizing totally foreign antigens. 
Van Allen states that the fifth priority is given to the subset of polypeptides with lower predicted binding affinities (150 -500 nM). This class is responsible for approximately 10% of the naturally observed T-cell responses. Van Allen argues that based on the foregoing, these neo-antigenic polypeptides identified and ranked according to (i)(v) thus have the required properties to be presented on the surface of APCs or tumor cells in a peptide:HLA complex and be recognized by cytolytic T cells. Van Allen argues that in view of the above, the genus of neo-antigenic polypeptides has clear structural properties (presence of a missense or neoORF mutation, binding to HLA with a binding affinity that fall within ranking criteria (i)-(v)) that correlate to their function (immunogenicity and triggering of tumor-specific immune response). Van Allen argues that these structural properties are common to all the ranked neo-antigenic polypeptides in the genus identified according to the claimed method and in my opinion, the claimed method is sufficient to identify, rank, and produce these neo-antigenic polypeptides suitable for treatment of cancer in the subject. 
Van Allen argues that in addition to providing a correlation between the structure and the function of the neo-antigenic polypeptides that are identified, ranked, and produced by the claimed method, the specification further discloses a multitude of exemplary neo-antigenic polypeptides that include some or all of the structural characteristics described supra. Van Allen argues that Examples 19 and 20 demonstrate that the claimed method can identify and produce neo-antigenic polypeptides which are immunogenic. Van Allen argues that in view of the structural characteristics that are common to species within the genus of neo-antigenic polypeptides, and their correlation to the function of triggering a tumor-specific immune response, there is little variability in the genus of neo-antigenic polypeptides that are identified, ranked, and produced by the claimed method. I therefore consider the neo-antigenic polypeptides described in Examples 19 and 20 as representative species of the genus of neo-antigenic poly peptides that are identified, ranked, and produced by the claimed method.
Van Allen argues that by following steps (a) and (b) of the claimed methods for any patient, the amino acid structure of a plurality of unique neo-antigenic polypeptides 
for each patient based on the nucleic acid sequence of that patient's tumor DNA and their HLA, would be identified because the '125 application provides a clear step by-
step roadmap to identify, rank, and produce neo-antigenic polypeptides, and polynucleotides encoding such peptides, for each individual patient, that can be used to treat cancer. Applicant argues that every neo-antigenic polypeptide is identified de nova as recited in the claims. Van Allen argues that the methodology disclosed in the specification and claimed in the '125 application clearly describes how to identify from whole genome or whole exome sequencing data from the subject a plurality of neoantigenic polypeptides comprising missense or neoORF mutations expressed in cancer cells of the subject and not expressed in non-cancer cells of the subject. 
Van Allen argues that the '125 application does not need to provide the amino acid sequence of every neo-antigenic polypeptide identified through the claimed method to show possession, because in this particular context, the actual amino acid sequence of the neo-antigenic polypeptides (i.e., the specific order of the amino acids) is
irrelevant. Van Allen argues that as discussed above, the structural characteristics of the neo-antigenic polypeptides (i.e., the binding of the neo-antigenic polypeptides to the HLA as claimed, coupled with the presence of a missense or neoORF mutation) are correlated to their function of triggering a tumor-specific immune response. Van Allen argues that possession of the ranked neo-antigenic polypeptide sequences with these
distinguishing identifying characteristics for an individual subject is demonstrated through possession of the steps claimed in steps (a)-(b) of claim 1 or claim 19, that identifies and ranks the neo-antigenic polypeptide sequences with these distinguishing identifying characteristics.
The arguments made in the Declaration under 37 CFR 1.132 by Dr Eliezer Van Allen have been considered but are not persuasive.   The issue is not whether immunogenic neo-antigenic may be identified and ranked using the characteristics listed in the claims but whether a sufficient number of peptides were identified to demonstrate possession of the genus of immunogenic neo-antigenic peptides ranked according the criteria of (i)(v). As discussed previously, the Specification does not disclose the ranking of any neo-antigenic peptides. The Specification only disclose a scheme for ranking the neo-antigenic peptides in Figure 8. It is noted that the ranking criteria  (i) – (v) were inserted into claim 1 to overcome the previous art rejections. The art rejections would have been maintained if the claims only recited that the neo-antigenic polypeptides fell within the criteria (i)-(v).
Thus, like what was found in Rochester in which the Court found that the claimed method of administering a compound to a human to achieve a therapeutic effect but failed to disclose any such compound or otherwise obtain it other than by trial and error research, the Specification only disclose how to obtain possession of the genus of immunogenic neo-antigenic polypeptides that have been ranked in order of decreasing priority and producing and administering two of the immunogenic neo-antigenic polypeptides prioritized based on the criteria (i)-(v). 
Like the method steps in Rochester, which provided a clear step-by-step roadmap to identify the pharmaceutical composition comprising an inhibitor of the activity of the PGHS- 2 gene product , the present Specification provides a clear step-by-step roadmap to identify and rank the claimed immunogenic neo-antigenic peptides.  In Rochester, there are no identified compounds but several small molecules known in the art were later determined to be capable of inhibiting PGHS-2 and not PGHS-1. 
As recited in University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. Characteristics I and II are common structural features common to the neo-antigenic peptides and do not adequately describe the immunogenic neo-antigenic peptides in order for one to make and administer the immunogenic neo-antigenic peptides.
A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. One of ordinary skill in the art could not produce and administer immunogenic neoantigenic peptides by the characteristics (I) having a missense or neoORF mutations, ranked according to the criteria (i)-(v) and binds to an HLA of the subject with a predicted binding affinity that fall within ranking criteria. The Specification does not disclose the ranking of any neo-antigenic peptides.
The Specification does disclose three immunogenic peptides from mutations in ALMS1, C6orf89 and FNDC3B but the Specification does not demonstrate that the peptides were ranked according to the priority rankings (i)-(v).  The Specification does not include any ranking of neo-antigenic neoantigenic polypeptides according to the criteria (i)-(v), only a general outline of the ranking system in Figure 8. The three immunogenic peptides have IC50 of < 150 nm and have similar IC50 as the wild type peptide. Thus, neither of the three immunogenic peptides were in the two top ranked categories as disclosed in Figure 8.

In response to Van Allen argument that  examples 19 and 20 of the' 125 application demonstrate that the neo-antigenic polypeptides having the distinguishing identifying characteristics of l and II, and would reasonably be expected to induce a T cell response, the specification disclose that approximately 5% of predicted peptides generated from missense mutations yielded detectable T cell responses (page 143, lines 19-20). Thus, the vast majority of peptides identified with the characteristics of l and II would not be immunogenic.

In response to Applicant’s argument that the inventors found that a consistent feature of immunogenic neoepitopes was a predicted binding affinity< 500 nM, this characteristic of immunogenic peptides was already known in the art (Sette, J Immunol, 153:5586-5592, 1994, IDS).

In response to Van Allen’s argument that the '125 application does not need to provide the amino acid sequence of every neo-antigenic polypeptide identified through the claimed method to show possession argument that the '125 application does not need to provide the amino acid sequence of every neo-antigenic polypeptide identified through the claimed method to show possession, as discussed previously, the Specification does not include the ranking of any of the listed neo-antigenic peptides by the criteria (i)-(v).  Furthermore, the Specification discloses only three immunogenic peptides from the ALMS1, C6orf89 and FNDC3B mutations. Given that the Specification disclose that approximately 5% of predicted peptides generated from missense mutations yielded detectable T cell responses, there is not enough information from the amino acid sequences from only three immunogenic peptides to be able to identify immunogenic peptides based on the amino acid structure of the three immunogenic peptides. 


Summary
Claims 1, 2, 4, 6-8, 11-17, 19, 20, 22, 24-26 and 29-38 stand rejected 


Summary
Claims 1, 2, 4, 6-8, 11-17, 19, 20, 22, 24-26 and 29-38 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /MARK HALVORSON/       Primary Examiner, Art Unit 1642